
	

114 HCON 45 IH: Recognizing the occasion of the 300th anniversary of the establishment of Fort Michilimackinac on the Straits of Mackinac, and its importance to the people of Michigan and the United States.
U.S. House of Representatives
2015-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. CON. RES. 45
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2015
			Mr. Benishek (for himself, Mrs. Lawrence, Mrs. Miller of Michigan, Mr. Walberg, Mr. Moolenaar, Mr. Levin, and Mr. Trott) submitted the following concurrent resolution; which was referred to the Committee on Natural Resources
		
		CONCURRENT RESOLUTION
		Recognizing the occasion of the 300th anniversary of the establishment of Fort Michilimackinac on
			 the Straits of Mackinac, and its importance to the people of Michigan and
			 the United States.
	
	
 Whereas the year 2015 marks the tricentennial of the establishment of Fort Michilimackinac on the Straits of Mackinac;
 Whereas King Louis XV of France ordered the fortification of the Straits of Mackinac in order to stabilize Native American relations and prevent English intrusions from Hudson’s Bay;
 Whereas Constant Le Marchand de Lignery arrived with 20 French troops in the summer of 1715 and constructed Fort Michilimackinac near an Odawa village and the recently reestablished mission of St. Ignace de Michilimackinac;
 Whereas Fort Michilimackinac served as the staging point for military expeditions to stabilize the fur trade throughout the 1720s and 1730s;
 Whereas Fort Michilimackinac developed into the major depot for the northwestern fur trade; Whereas Fort Michilimackinac was the site of large Indian councils as the French built alliances to fight the British;
 Whereas Fort Michilimackinac was transferred from France to Great Britain at the end of the Seven Years’ War following the fatal blow to New France at Quebec in 1759;
 Whereas Native Americans of the Great Lakes region were dissatisfied with British control and staged an uprising in the summer of 1763, resulting in a successful attack and capture of Fort Michilimackinac on June 2 using the ruse of a baggatiway game;
 Whereas after reestablishing peace, the British fostered alliances with Native American nations, hosting councils at Fort Michilimackinac;
 Whereas Fort Michilimackinac continued as the main fur trade center of the upper Great Lakes under British control;
 Whereas Fort Michilimackinac additionally served as a critical logistical and administrative center for British soldiers and closely allied Native American war parties combatting rebel forces during the American Revolution;
 Whereas fearing an attack by American rebels, the British relocated the fort to nearby, more defensible, Mackinac Island in 1779–1781;
 Whereas the site of the fort was recognized by historians throughout the nineteenth century as a prominent historical site of the Old Northwest, and was preserved as a municipal park from 1857 onward;
 Whereas the park was gifted to the State of Michigan and placed under the care of the Mackinac Island State Park Commission and designated as Michigan’s second State park in 1909;
 Whereas the Park Commission began a professional archaeological program in 1959 that has continued every summer since, resulting in a wealth of research on the history of Great Lakes fur trade and the reconstruction of the fort;
 Whereas Fort Michilimackinac has hosted nearly 8,000,000 visitors since it opened as a historic site in 1960;
 Whereas Fort Michilimackinac was designated a National Historic Landmark in 1961; Whereas located at the foot of the mighty Mackinac Bridge, Fort Michilimackinac continues to function as the crossroads of the Great Lakes, providing untold educational and economic benefits to the people of Michigan; and
 Whereas in this 300th year since the founding of Fort Michilimackinac, the Park Commission will commemorate the history of the site in a series of celebrations beginning May 30, 2015: Now, therefore, be it
	
 That Congress recognizes the significance of the establishment of Fort Michilimackinac and its importance to the people of Michigan and the United States on the occasion of its tricentennial.
		
